Name: 2006/140/EC: Commission Decision of 15 February 2006 concerning a specific financial contribution by the Community relating to the survey on TSE resistant PrP genes in goats presented by Cyprus for the year 2006 (notified under document number C(2006) 408)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  cooperation policy;  Europe;  EU finance;  health
 Date Published: 2007-05-08; 2006-02-24

 24.2.2006 EN Official Journal of the European Union L 54/44 COMMISSION DECISION of 15 February 2006 concerning a specific financial contribution by the Community relating to the survey on TSE resistant PrP genes in goats presented by Cyprus for the year 2006 (notified under document number C(2006) 408) (Only the Greek text is authentic) (2006/140/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Eradication of transmissible spongiform encephalopathies (TSEs) in small ruminants, including bovine spongiform encephalopathy (BSE) which is considered to be the cause of the fatal variant Creutzfeld Jacob disease in humans, is of major importance for animal health and consumers protection. (2) In sheep, selection towards resistant prion protein (PrP) genes is a major tool to achieve TSE eradication. Therefore minimum requirements for the establishment of breeding programmes for resistance to TSEs in sheep have been laid down in Commission Decision 2003/100/EC (2). Very limited information is however available on TSE resistant PrP genes in goats. (3) Verification of the existence of TSE resistant genotypes in goats is necessary in order to develop community legislation in the veterinary field, in particular on the control and possible eradication of TSEs in such animals. (4) A bi-annual survey on TSEs resistant genotypes in goats was submitted by the Cypriot authorities in 2005, with a view to obtain financial support from the Community. The objectives of the survey are to further investigate the PrP gene of the Cyprus goats in order to confirm the results of previous preliminary studies where specific PrP polymorphisms were found indicating resistance against TSEs and to evaluate the data in order to be able to determine the baseline prevalence of TSE resistant PrP genes in goats. Cyprus has a very high prevalence of TSEs in goats and is therefore the appropriate Member State to carry out such pilot project. The survey intends to start on 1 January 2006. (5) The survey will be executed by the Veterinary Services of the Ministry of Agriculture, Natural Resources and Environment of Cyprus. The Community Reference Laboratory for TSE will provide scientific supervision of the survey. (6) Pursuant to Article 3, paragraph 2, of Council Regulation (EC) No 1258/1999 (3), veterinary and plant health measures undertaken in accordance with Community rules shall be financed under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund; for financial control purposes, Articles 8 and 9 of Regulation (EC) No 1258/1999 apply. (7) A financial contribution from the Community shall be granted in so far as the actions provided for are effectively carried out and provided that the authorities furnish all the necessary information within the time limits provided for. For budgetary reasons, Community assistance is decided each year. (8) There is a need to clarify the rate to be used for the conversion of the payment applications submitted in national currency as defined in Article 1(d) of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (4). (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. The survey programme for TSE resistant PrP genes in goats presented by Cyprus is hereby approved for a period of 12 months starting from 1 January 2006. 2. The financial assistance from the Community for the programme referred to in paragraph 1 covers the costs (VAT excluded) incurred by Cyprus for laboratory testing up to 100 % in accordance with the provisions in Chapter 1 of the Annex. The total assistance shall be maximum EUR 47 500. Article 2 1. The financial assistance referred to under Article 1(2) shall be paid to Cyprus provided that the implementation of the programme shall be in conformity with the relevant provisions of Community law, including rules on competition and on the award of public contracts and subject to the conditions provided for in points (a) to (e): (a) bringing into force by 1 January 2006 the laws, regulations and administrative provisions for implementing the survey; (b) forwarding an intermediate financial and technical evaluation covering the first eight months of the survey, at the latest two months after the end of this period. The report shall conform to the model as set out in Chapter 2 of the Annex; (c) forwarding a final report by 31 March 2007 at the latest on the overall execution and results of the survey for the whole period during which Community financial assistance was granted. The report shall contain a technical and financial evaluation covering the year 2006, in accordance with the model as set out in Chapter 2 of the Annex, accompanied by justifying evidence as to the costs incurred; (d) these reports providing substantive and valuable technical and scientific information corresponding to the purpose of the Community intervention; (e) implementing the programme effectively. 2. When the time limit in subparagraph 1(c) is not respected, the contribution shall be reduced by 25 % on 1 May, 50 % on 1 June, 75 % on 1 July and 100 % on 1 September 2007. Article 3 The conversion rate for payments of reimbursement claims submitted in national currency in month n shall be that of the 10th day of month n+1 or for the first preceding day for which a rate is quoted. Article 4 This Decision shall apply from 1 January 2006. Article 5 This decision is addressed to the Republic of Cyprus. Done at Brussels, 15 February 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 41, 14.2.2003, p. 41. (3) OJ L 160, 26.6.1999, p. 103. (4) OJ L 349, 24.12.1998, p. 1. ANNEX CHAPTER 1 Financial assistance of the Community Costs Number of units Unitary cost in EUR Total cost in EUR Community assistence Sample collection 70 hours 21 1 470 None Histological examination 1 500 analyses 3,5 5 250 None PrP genotyping DNA sequencing 750 analyses 60 45 000 Costs of maximum 750 analyses at maximum EUR 60 per analysis Rapid testing Test kits and consumables 250 tests 14 3 500 Costs of maximum 250 tests at maximum EUR 10 per test Work 60 hours 20 1 200 None Coordination and evaluation of data 1 778 hours 14,5 25 780 None Traveling and accomodation costs CRL expert 1 trip 1 300 1 300 None Total Maximum EUR 47 500 CHAPTER 2 Technical and financial reporting Section A: Technical report Reporting period from to Determination of PrP genotype by DNA sequencing Number of samples with at codon 146 amino acid: Aspartic acid Serine ¦ Other Histologically TSE + suspects, rapid test + Histologically TSE + suspects, rapid test  Histologically TSE  suspects, rapid test + Histologically TSE  suspects, rapid test  Healthy controls Section B: Statement on costs incurred for control (1) Reporting period from to Reference number of Commission Decision providing financial assistance: Costs incurred related to Number of units Costs incurred during the reporting period (national currency) PrP genotyping by DNA sequencing. Number of tests: Rapid testing. Number of tests: Rapid testing. Hours of work: (1) When presenting the final report referred to in Article 2(c), for each item a listing of all expenditures shall be provided together with a copy of supporting documents.